Citation Nr: 0214940	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for allergies and lung 
problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1995 RO decision which 
denied service connection for allergies and lung problems.  
In December 1998, the Board denied the claims.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).

In June 2000, the Court issued a decision that affirmed the 
Board's December 1998 decision.  The veteran thereafter filed 
an appeal with the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In February 2001, the 
Federal Circuit, at the request of the VA Secretary, remanded 
this matter back to the Court for consideration of the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat, 2096.  In March 2001, the Court 
withdrew its prior June 2000 decision and remanded this 
matter to the Board for readjudication, taking into account 
the VCAA.  The case was subsequently returned to the Board.

In August 2002, the Board developed additional evidence, in 
accordance with  38 C.F.R. § 19.9.  That action is complete, 
and the case is ready for appellate review. 


FINDINGS OF FACT

The veteran's current allergies and lung problems began years 
after service and were not caused by any incident of service.




CONCLUSION OF LAW

Allergies and lung problems were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1953 to June 
1955.  

The veteran's service medical records include a May 1953 pre-
induction examination which is negative for pertinent 
problems.  In September 1953, shortly after beginning his 
active duty, he was seen for complaints of acute rhinitis, 
epistaxis (nosebleed), headache, and generalized thoracic 
pain.  When seen by another examiner later that day, he 
reported that he had headaches for two weeks, a head cold for 
the past week, a congested nose and productive cough for 
three days, and a brief nosebleed episode.  Examination 
findings included rales and rhonchi at the base of both 
lungs.  The impression was bronchitis, questionably 
asthmatic.  Medication, including cough syrup, was 
prescribed.  The veteran was treated in November and December 
1953 for upper respiratory infections.  The remainder of the 
service medical records show no allergies or lung problems.  
At the June 1955 service separation medical examination, the 
lungs, nose, and sinuses were clinically normal; a chest X-
ray was negative; and there were no findings or diagnoses of 
allergies or lung problems.  

Post-service medical records show no allergies or lung 
problems until many years after service.  Private medical 
records indicate that in June 1963 the veteran complained of 
trouble with dust and pollen, and he related he had severe 
hayfever in spite of previous medication.  During 1964 he 
underwent a series of allergy tests to determine his reaction 
to certain allergens.  Additional private medical records 
from 1974 to 1991 show periodic treatment for allergies, 
which were often described as seasonal and manifested by 
respiratory and other symptoms; the condition was primarily 
diagnosed as hayfever.  

VA medical records since the 1980s show treatment for 
coronary artery disease (with coronary artery bypass surgery 
in 1986), and at times the veteran complained of shortness of 
breath associated with his heart condition.  The veteran last 
worked in 1986, and in that year he was granted VA non-
service-connected pension because of heart disease.  At a 
visit to the cardiac rehabilitation clinic in March 1987, the 
veteran had acute bronchitis.  At an outpatient visit in June 
1994, the veteran complained of allergies to dirt and sand.  
The diagnosed was allergic rhinitis.

In July 1994, the veteran filed a claim for service 
connection for allergies and lung problems.  He alleged that 
dust and sand blowing around while he was stationed at Fort 
Bliss, Texas, in 1954 caused him to have breathing problems 
and an allergic reaction to dust.  He said he did not seek 
treatment for the problem during service, but saw a doctor 
after service.  In a statement submitted in June 1995, the 
veteran asserted he had post-service treatment prior to 1963, 
but the private doctor who treated him, Dr. Ney, was deceased 
and related records were no longer available.

In a January 2001 statement, the veteran's sister said that 
prior to 1955 the veteran had never been bothered by upper 
respiratory infections, but since then he had constant 
respiratory problems which have become chronic. 

An a July 2001 letter, Anthony C. Barone, M.D., said that he 
had recently examined the veteran in his office.  The letter 
noted the veteran gave a history of in-service exposure to 
dust and sandstorms.  Dr. Barone opined that such exposure 
was a contributing factor to the veteran's development of 
chronic asthmatic allergic bronchitis, which has become 
progressively worse over the years.  The letter also noted 
that Dr. Nathaniel L. Barone had treated the veteran for this 
condition since 1955.

In August 2002, the Board requested additional evidence from 
the veteran in support of his claim.  The letter requested 
the names, addresses, and approximate dates of treatment for 
all health care providers where he had been treated for a 
lung disorder and allergies since 1955.

In August 2002, the veteran submitted a response.  He said 
that treatment records from Dr. Anthony Barone are no longer 
available because he retired over 10 years ago.  The veteran 
related that the July 2001 statement from Dr. Anthony Barone 
was based on his memory of treating him.  The veteran also 
indicated that Dr. Nathaniel Barone died over 20 years ago, 
and that his records were not available.  The veteran also 
indicated that all of his recent treatment had been through 
the VA.

The Board obtained a number of VA treatment records from the 
1980s to 2002, and these refer to a variety of ailments.  

VA treatment records from August 2000 note the veteran 
complained of a sensation in his throat; he indicated he quit 
smoking 35 years ago; and the assessment was a globus 
sensation, probably related to reflux or postnasal drainage.  
In October 2000, it was noted he had stable reflux and 
allergic rhinitis.  In October 2000, it was noted he 
complained of shortness of breath and had a history of 
coronary artery bypass surgery.  Another October 2000 record 
relates that the veteran gave a history of shortness of 
breath for years and of pulmonary fibrosis from previous 
exposure in service.  VA medical records beginning in 
December 2000 note the veteran repeatedly asked for a medical 
statement which would support his belief that his lung 
problems could have been caused by exposure to sand storms in 
service.  In January 2001, he complained of chest pain, and a 
history of heart disease was noted.  In February 2001, he 
gave a history of asbestosis, although the examiner noted 
that recent CT scan and X-rays showed no significant lung 
parenchymal abnormality.  

The recent VA treatment records include a March 2001 
pulmonary evaluation at which the veteran again claimed his 
shortness of breath was due to dust or sand exposure while 
serving at Fort Bliss, Texas in the Army in 1953.  His 
occupational history included working after service in the 
construction industry; he said he quit work in 1986 due to 
shortness of breath, although the examiner noted that at that 
time he had heart bypass surgery.  The assessment was dyspnea 
of uncertain origin, and the examiner noted consideration 
should be given to the effects of an elevated hemidiaphragm 
shown on recent X-rays, as well as to the effects of heart 
disease.  The doctor noted that, considering recent X-rays, 
there was no convincing evidence of dust exposure being 
involved in the problem.  Another March 2001 medical record 
mentions the veteran gave a history of working on asbestos 
for 45 years.  In May 2001, he continued to report shortness 
of breath which he felt was due to sand blowing around at 
Fort Bliss, and he said he was still allergic to dust at 
home.  The examiner noted the breathing problem was possibly 
associated with an elevated hemidiaphragm.  The doctor 
commented that studies indicated the lung parenchyma did not 
suggest nodular disease as found in inhaling silicate dust.

Additional VA medical records from 2001 and 2002 note the 
veteran continued to complain of shortness of breath.  A May 
2002 record notes assessments of various ailments including 
pulmonary fibrosis.  In June 2002, the veteran complained of 
allergies.  Various complaints and ailments were listed, 
including pulmonary fibrosis, shortness of breath, and 
history of past tobacco use.  In August 2002, the veteran 
complained of breathing problems; he said he was allergic to 
dust and sand; and he said he was currently bothered by 
construction work in his neighborhood.

II. Analysis

The veteran contends that service connection is warranted for 
his allergies and lung problems.  He maintains that his 
condition began during his 1953-1955 military service as a 
result of exposure to dust and sand blowing around while he 
was stationed at Fort Bliss, Texas.

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  Still-existing 
identified pertinent medical records have been obtained.  The 
veteran has indicated that records of alleged earlier 
treatment of his condition are no longer available.  The 
existing medical records contain sufficient information to 
decide the claim, and VA examination is not warranted.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

The service medical records from the veteran's 1953-1955 
active duty show he was seen in 1953 for acute respiratory 
symptoms which were assessed as bronchitis, questionably 
asthmatic, and later in 1953 he was treated for common colds, 
or upper respiratory infections.  The remainder of the 
service medical records, including the 1955 separation 
examination, show no allergy or lung problems.  There is no 
showing of a chronic allergy or chronic lung problem during 
active duty.  Medical records for years after service do not 
refer to allergy or lung problems.  

The veteran's current allergies and lung problems are first 
shown many years after service.  Post-service private medical 
records beginning in 1963 show complaints of allergies and 
hayfever.  VA medical records indicate some lung symptoms 
since the 1980s associated with heart disease.  Medical 
records since then, dated to 2002, note complaints of 
shortness of breath, and assessments of acute bronchitis, 
allergic rhinitis, and, recently, pulumonary fibrosis.  In 
recent years, while pursuing his claim for service 
connection, the veteran has repeatedly told VA clinicians of 
his belief that his problems were due to sand and dust 
exposure at Fort Bliss, Texas while serving in the Army in 
the early 1950s, but the recent medical records indicate that 
VA doctors have found this to be unlikely.  The veteran has 
been vague and inconsistent in reporting his history, such as 
past smoking and possible asbestos exposure during many years 
of post-service employment in the construction industry.

Despite the veteran's contentions that his current allergies 
and lung problems are related to service, as a layman he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2. Vet. App. 
492 (1992).
 
In support of his claim, the veteran has submitted a July 
2001 letter from Dr. Anthony Barone.  The letter notes the 
veteran had "recently" been examined and gave a service 
history of exposure to dust and sandstorms.  Dr. Barone 
opined that this service exposure was a contributing factor 
to the veteran's development of chronic asthmatic allergic 
bronchitis.  The Board finds that this medical opinion lacks 
probative value as it is solely based on the veteran's self-
reported and unsubstantiated history of significant dust/sand 
exposure in service and of continuous allergies and lung 
problems since service.  There is no indication that any of 
the veteran's service medical records were reviewed in the 
process of formulating the opinion.  Dr. Barone fails to 
account for the absence of any findings of allergies or lung 
problems on the veteran's service separation examination or 
for many years later.  Finally, although Dr. Barone indicated 
that he "recently" examined the veteran in his office, the 
veteran's August 2002 statement indicates that Dr. Barone 
retired over 10 years ago and that no additional treatment 
records were available.  Under these circumstances, the Board 
finds Dr. Barone's opinion has no probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).

The weight of the credible evidence demonstrates that the 
veteran's current allergies and lung problems began many 
years after his active duty and were not caused by any 
incident of service.  This condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for allergies and lung problems is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

